UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1571



KAREN HOBBS; DIANE MARKMAN MCCLARD,

                                          Plaintiffs - Appellants,

          versus


COUNTY OF PRINCE WILLIAM,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-97-538-A)


Submitted:   October 27, 1997          Decided:     November 26, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Beattie, Fairfax, Virginia, for Appellants. Sharon
Pandak, County Attorney, Stephen A. MacIsaac, Deputy County
Attorney, PRINCE WILLIAM COUNTY, Prince William, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karen Hobbs and Diane Markman McClard appeal the denial of

their motion for a temporary restraining order and preliminary

injunction in this action alleging in conclusory terms various acts

of gender discrimination by their employer, Prince William County

(Virginia).   After a hearing, the district court denied the motion
for interlocutory injunctive relief, principally for failure to

demonstrate any irreparable injury from the conduct seemingly chal-

lenged.   Reviewing that decision for abuse of discretion, we have

carefully considered the briefs and record and, finding no abuse of
discretion, affirm essentially on the reasoning of the district

court.    Hobbs et al. v. Prince William County, C.A. No. 97-538-A
(E.D. Va. April 21, 1997).




                                                          AFFIRMED




                                 2